Mr. Justice Scholfield delivered the opinion of the Court: This was ejectment, tried, by agreement of parties, by the court, without the intérvention of a jury. The bill of exceptions fails to show any exception taken to the judgment rendered, or any motion for a new trial. Nor are there recited in the bill of exceptions any propositions of law submitted under the 42d section of the.Practice act, and the rulings of the court thereon; and there is-no question of law discussed in argument, arising on rulings of the court in admitting or excluding evidence. There is, therefore, no question presented by the record upon which we can pass. It is immaterial that the recitals in the orders entered by the clerk may show exception to the judgment, and the submission and rulings thereon of propositions of law under the 42d section of the Practice act. These are matters that can only become a part of the record by being incorporated in the bill of exceptions, and the clerk’s recitals, in that respect, are, therefore, extra-official, and of no legal effect. Martin et al. v. Foulke et al. 114 Ill. 206; Graham et al. v. The People, 115 id. 566; Magill et al. v. Brown et al. 98 id. 235; Boyle v. Levings, 28 id. 314; Gill v. Shelton, 54 id. 158; Hahn v. St. Glair Savings and Insurance Co. 50 id. 456; McLaughlin v. Walsh, 3 Scam. 185; Petty v. Scott, 5 Gilm. 209; Magher v. Howe, 12 Ill. 379; Moss v. Flint et al. 13 id. 572; Dickhut v. Durrell, 11 id. 72. The judgment is affirmed.. Judgment affirmed.